The transcript in this case was filed on the 17th day of July, 1922. The case was set down in its regular order for submission on the 14th day of February, 1923. Appellants filed their brief on the 12th day of February, 1923, two days before its submission. Appellee filed no brief, but filed a written motion on the 10th day of February, 1923, two days previous to the time when the appellants filed their brief to dismiss the appeal. Appellants filed no reply to the motion, and it comes before us solely on the motion to dismiss the appeal which violates the practice in such cases prescribed by article 2115, R.S., and rules 38, 40 (230 S.W. viii) and 102 of the Texas court rules prepared by the Supreme Court for the preparation of cases on appeal. These rules have been violated in preparing this case for appeal, and the appellee is clearly within its legal rights in presenting this motion. Weston v. Patterson (Tex. Civ. App.) 165 S.W. 1195, opinion by Justice Moursund. Attorneys should do well to bear this case in mind when filing transcripts.
The motion is granted, and the appeal is dismissed for want of prosecution.